16-823
     Jiang v. Sessions
                                                                                       BIA
                                                                                 Loprest, IJ
                                                                               A200 804 159
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   28th day of June, two thousand seventeen.
 5
 6   PRESENT:
 7            GUIDO CALABRESI,
 8            DEBRA ANN LIVINGSTON,
 9            SUSAN L. CARNEY,
10                 Circuit Judges.
11   _____________________________________
12
13   XIUPING JIANG,
14            Petitioner,
15
16                       v.                                          16-823
17                                                                   NAC
18   JEFFERSON B. SESSIONS III,
19   UNITED STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                     Lewis G. Hu, New York, NY.
24
25   FOR RESPONDENT:                     Benjamin C. Mizer, Principal Deputy
26                                       Assistant Attorney General; Jessica
27                                       E. Burns, Senior Litigation Counsel;
28                                       John F. Stanton, Trial Attorney,
29                                       Office of Immigration Litigation,
30                                       United States Department of Justice,
31                                       Washington, DC.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review is

 4   DENIED.

 5        Petitioner Xiuping Jiang, a native and citizen of the

 6   People’s Republic of China, seeks review of a February 29, 2016,

 7   decision of the BIA affirming an October 9, 2014, decision of

 8   an Immigration Judge (“IJ”) denying Jiang’s application for

 9   asylum, withholding of removal, and relief under the Convention

10   Against Torture (“CAT”).   In re Xiuping Jiang, No. A200 804 159

11   (B.I.A. Feb. 29, 2016), aff’g No. A200 804 159 (Immig. Ct. N.Y.C.

12   Oct. 9, 2014).     We assume the parties’ familiarity with the

13   underlying facts and procedural history in this case.

14       Under the circumstances of this case, we have reviewed both

15   the IJ’s and the BIA’s opinions “for the sake of completeness.”

16   Wangchuck v. Dep’t of Homeland Sec., 448 F.3d 524, 528 (2d Cir.

17   2006).     The    applicable   standards   of   review   are   well

18   established.     8 U.S.C. § 1252(b)(4)(B); Weng v. Holder, 562

19   F.3d 510, 513 (2d Cir. 2009).    As discussed below, the agency

20   did not err in concluding that Jiang failed to establish a

21   well-founded fear of persecution.
                                      2
1        Absent past persecution, an alien may establish

2    eligibility for asylum by demonstrating a well-founded fear of

3    future persecution, which is “a subjective fear that is

4    objectively reasonable.”   Zheng v. Mukasey, 552 F.3d 277, 284

5    (2d Cir. 2009)(quoting Tambadou v. Gonzales, 448 F.3d 298, 302

6    (2d Cir. 2006); see also Y.C. v. Holder, 741 F.3d 324, 332 (2d

7    Cir. 2013) (“For an asylum claim, the applicant must show a

8    reasonable possibility of future persecution.” (internal

9    quotation marks omitted)).   “An asylum applicant can show a

10   well-founded fear of future persecution in two ways: (1) by

11   demonstrating that he or she ‘would be singled out individually

12   for persecution’ if returned, or (2) by proving the existence

13   of a ‘pattern or practice in [the] . . . country of

14   nationality . . . of persecution of a group of persons

15   similarly situated to the applicant’ and establishing his or

16   her ‘own inclusion in, and identification with, such group.’”

17   Y.C., 741 F.3d at 332 (quoting 8 C.F.R. § 1208.13(b)(2)(iii))

18   (alterations and omissions in original).

19       First, the agency did not err in concluding that Jiang

20   failed to show a reasonable possibility that she would be

21   singled out individually for persecution.    See Huang v. INS,
                                   3
1    421 F.3d 125, 129 (2d Cir. 2005) (“In the absence of solid

2    support in the record,” a fear of persecution is not objectively

3    reasonable and is “speculative at best.”).      “[T]o establish a

4    well-founded fear of persecution in the absence of any evidence

5    of past persecution, an alien must make some showing that

6    authorities in [her] country of nationality are either aware

7    of [her] activities or likely to become aware of [her]

8    activities.”    Hongsheng Leng v. Mukasey, 528 F.3d 135, 143 (2d

9    Cir. 2008).    As the agency concluded, Jiang failed to make this

10   showing because she did not assert that Chinese authorities are

11   aware of her religious practice.     Nor did she demonstrate that

12   Chinese authorities are likely to become aware of her current

13   religious practice in the United States or her prospective

14   practice in China.     Jiang presented little evidence of her

15   religious practice in the United States, calling no witnesses

16   from either church she attended and providing no details about

17   how the Chinese government became aware of her sister’s practice

18   of Christianity.    Contrary to Jiang’s arguments on appeal, the

19   IJ did not err in affording diminished weight to the letters

20   from Jiang’s mother and sister.     See Xiao Ji Chen v. U.S. Dep’t

21   of Justice, 471 F.3d 315, 342 (2d Cir. 2006) (the weight afforded
                                     4
1    to   an   applicant’s    evidence       “lie[s]   largely   within   the

2    discretion of the IJ” (internal quotation marks omitted));

3    Y.C., 741 F.3d at 334 (upholding agency’s determination that

4    letter from relative in China was entitled to limited weight

5    because it was unsworn and submitted by an interested witness).

6    And the IJ recognized the distinction between authorized and

7    unauthorized churches at the outset, but reasonably found

8    Jiang’s    evidence     insufficient      given   country   conditions

9    evidence that tens of millions of people in China practice

10   Christianity in unauthorized churches.

11        Second, the agency did not err in concluding that Jiang

12   failed to establish a pattern or practice of persecution of

13   Christians in China.      To establish a pattern or practice of

14   persecution against a particular group, an applicant must

15   demonstrate that the harm to that group is “systemic or

16   pervasive.”    In re A-M-, 23 I. & N. Dec. 737, 741 (B.I.A. 2005);

17   see Mufied v. Mukasey, 508 F.3d 88, 92-93 (2d Cir. 2007)

18   (accepting the BIA’s standard as reasonable, while noting that

19   “[w]ithout further elaboration [the standard does not make

20   clear] how systemic, pervasive, or organized persecution must

21   be before the Board would recognize it as a pattern or
                                         5
1    practice”).    Here, the agency reasonably found that religious

2    activities,    such   as    attending         underground   churches      or

3    proselytizing, are not punished or restricted nationwide.

4    The State Department’s 2012 International Religious Freedom

5    Report on China stated, for example, that “[i]n some parts of

6    the country . . . local authorities tacitly approved of the

7    activities of unregistered groups and did not interfere with

8    them,” and it did not discuss any incidents of religious

9    persecution in Jiang’s home province of Fujian.                    The 2010

10   ChinaAid Annual Report lists incidents of religious persecution

11   by province and identifies only one in Fujian province.               Given

12   the nationwide variation and dearth of documented persecution

13   in Jiang’s home province, the agency reasonably concluded that

14   Jiang failed to establish a pattern or practice of persecution

15   of Christians in China.     Cf. Jian Hui Shao v. Mukasey, 546 F.3d

16   138, 142, 149 (2d Cir. 2008)(finding no error in BIA’s

17   evidentiary framework that an applicant demonstrate that

18   enforcement of family planning policy is carried out in his or

19   her local area in a manner that would give rise to a well-founded

20   fear   of   persecution    because       of   local   variations    in   the

21   enforcement of that policy); see also Santoso v. Holder, 580
                                          6
1    F.3d 110, 112 (2d Cir. 2009) (affirming agency’s finding of no

2    pattern or practice of persecution of Catholics in Indonesia

3    where    evidence    showed    that       religious   violence   was   not

4    nationwide and that Catholics in many parts of the country were

5    free to practice their faith).

6           Because the agency reasonably found that Jiang failed to

7    demonstrate a well-founded fear of persecution, it did not err

8    in denying asylum or in concluding that Jiang necessarily failed

9    to meet the higher burden required for withholding of removal

10   or CAT relief.      See Lecaj v. Holder, 616 F.3d 111, 119-20 (2d

11   Cir. 2010).

12          Finally, we lack jurisdiction to review Jiang’s challenge

13   to the Government’s refusal to support a joint remand to the

14   BIA.      See   8   U.S.C.    § 1252(g)      (“[N]o   court   shall    have

15   jurisdiction to hear any cause or claim by or on behalf of any

16   alien arising from the decision or action by the Attorney

17   General to commence proceedings, adjudicate cases, or execute

18   removal orders against any alien.”); see also Wayte v. United

19   States, 470 U.S. 598, 607 (1985) (observing “that the decision

20   to prosecute is particularly ill-suited to judicial review”).


                                           7
1        For the foregoing reasons, the petition for review is

2    DENIED.    As we have completed our review, any stay of removal

3    that the Court previously granted in this petition is VACATED,

4    and any pending motion for a stay of removal in this petition

5    is DISMISSED as moot.    Any pending request for oral argument

6    in this petition is DENIED in accordance with Federal Rule of

7    Appellate Procedure 34(a)(2), and Second Circuit Local Rule

8    34.1(b).

 9                                 FOR THE COURT:
10                                 Catherine O’Hagan Wolfe, Clerk




                                    8